DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 50, 54-63, and 65-76 with an earliest effective filing date of 7/26/10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzpatrick et al. (U.S. Publication No. 2008/0201321 published on 8/21/08 as filed on IDS) in view of Maharajh et al. (U.S. Publication No. 2008/0195664 published on 8/14/08 as cited on IDS).
	With respect to claim 50, the Fitzpatrick reference teaches a method for use in providing additional information related to items of media content, comprising: 
providing a network platform, comprising: 
stored media tags, each said tag relating to a defined item of media content of interest (tags for the media content are stored [paragraphs 158]), and 
a search tool for matching codes relating to said defined items of media content to said stored media tags (a search tool is provided for matching scanned codes of media content to tags [paragraphs 50, 78, and 79]); 
receiving a code from a user relating to one of said defined items of media content (a code is captured by a user and sent to the server [Figures 1A & 2 and paragraphs 50 and 55]); 
operating said network platform to match said code to a corresponding one of said media tags (the code of the media content has associated tags which are identified to match to an appropriate reply message [paragraphs 78 and 79]); 
accessing a third-party database comprising third-party information regarding said user (data is accessed from a third party server [Figure 2 and paragraphs 55, 78, and 79]); and 
using said corresponding one of said media tags together with said third-party information to determine a content of a response to said user in relation to said code from said user (the tags of the media content are used to identify a relevant reply message for the user [paragraphs 55, 78, and 79]); and
providing said response to said user, wherein a content of said response is based on said corresponding one of said media tags and said third-party information regarding said user (the tags of the media content are used to provide a relevant reply message for the user [paragraphs 55, 78, and 79]). 
It does not explicitly recite that said third-party information comprises at least one of credit card information and credit agency information, said third-party information being based on consumer behavior of said user independent of interaction of said user with said network platform. The Maharajh reference teaches that said third-party information comprises at least one of credit card information and credit agency information (credit card data can be pulled for delivering content [paragraphs 266 and 305]), said third-party information being based on consumer behavior of said user independent of interaction of said user with said network platform (content is suggested based on third party data including purchase history [paragraph 250]). It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the system of Fitzpatrick with the system of Maharajh. Such a modification would have increased the 
With respect to claim 54, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Fitzpatrick reference teaches that said defined items of media content comprise one or more items of broadcast television content, broadcast radio content, newspaper content, magazine content, billboard content, web content, and print collateral content (media content includes television broadcasts, newspapers, magazines, billboards, websites, and other print material [paragraph 60]). 
	With respect to claim 55, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. Additionally, the Fitzpatrick reference teaches that said codes relating to said defined items of media content comprise one or more of numeric identifiers, alphanumeric identifiers, alphabetic identifiers, barcodes, and quick response codes (codes include barcodes, QR codes, text messages, and more [paragraph 60]). 
	With respect to claim 56, the Fitzpatrick and Maharajh references teach all of the limitations of claim 55 as described above. In addition, the Fitzpatrick reference teaches that said codes relating to said defined items of media content further comprise one or more of snippets of said defined items of media content (the code can be a portion of the media content [Figure 12a and paragraph 97]) and images of said defined items of media content (the code can be an image of a sign [paragraph 60]). 
	With respect to claim 57, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. Additionally, the Fitzpatrick reference 
	With respect to claim 58, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Fitzpatrick reference teaches that said stored media tags are associated with web-based assets relating to said defined items of media content of interest (the code and tag can be associated with a website [paragraph 110]). 
	With respect to claim 59, the Fitzpatrick and Maharajh references teach all of the limitations of claim 58 as described above. Additionally, the Fitzpatrick reference teaches that said web-based assets comprise one or more of static webpage content, dynamic webpage content, web-based coupons, online surveys, online contests, and e-commerce enabled sales materials (the code and tag can be associated with a website and a coupon [paragraph 110]). 
	With respect to claim 60, the Fitzpatrick and Maharajh references teach all of the limitations of claim 58 as described above. In addition, the Fitzpatrick reference teaches that said web-based assets comprise directly downloadable media content (the code can be used to directly download content [paragraph 112]). 
	With respect to claim 61, the Fitzpatrick and Maharajh references teach all of the limitations of claim 60 as described above. Additionally, the Fitzpatrick reference teaches that said directly downloadable media content comprises software application 
	With respect to claim 62, the Fitzpatrick and Maharajh references teach all of the limitations of claim 61 as described above. In addition, the Fitzpatrick reference teaches that said software application files comprise mobile applications (the system facilitates software downloads to the user device [paragraph 112]). 
	With respect to claim 63, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. Additionally, the Fitzpatrick reference teaches that said providing said response comprises directing a user device to a landing website provided by a producer of said corresponding one of said media tags (the code and tag can be associated with a website of a product [paragraph 110]). 
With respect to claim 65, the Fitzpatrick and Maharajh references teach all of the limitations of claim 63 as described above. In addition, the Maharajh reference teaches that said landing website comprises an e-commerce engine configured to enable online purchases (the websites visited are e-commerce sites that enable purchasing [paragraph 126]). 
	With respect to claim 66, the Fitzpatrick and Maharajh references teach all of the limitations of claim 63 as described above. Additionally, the Maharajh reference teaches that said landing website comprises an interactive link configured to link pages within said landing website to pages within a social media web portal (content linked to includes pages within a social networking community [paragraphs 271, 272, and 300]). It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the system of Fitzpatrick with the system of Maharajh. Such a 
With respect to claim 67, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Fitzpatrick reference teaches that said providing said response comprises directing said user device to a webpage (the code and tag can be associated with a website of a product [paragraph 110]) provided within a centralized media asset portal (the CTIS acts as a portal for the user [paragraph 49]). 
	With respect to claim 68, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Maharajh reference teaches that said providing said response comprises directing said user device to a webpage provided within a social media web portal (content linked to includes pages within a social networking community [paragraphs 271, 272, and 300]). 
	With respect to claim 69, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. Additionally, the Fitzpatrick reference teaches: 
establishing a membership account for a user (the user registers an account with the system [paragraph 58]); 
receiving one or more inputs defining automated selections from among said stored media tags (the user can set their content interests [paragraphs 58 and 71]); 
in response to said inputs, operating said network platform to identify selected ones of said stored media tags based on said automated selections (subject interests of the user are used to identify relevant tags [paragraph 78]); and 
associating said selected ones of said stored media tags with said membership account of said user (identified tags are updated into the users profile [paragraph 71]). 
With respect to claim 70, the Fitzpatrick and Maharajh references teach all of the limitations of claim 69 as described above. In addition, the Fitzpatrick reference teaches receiving one or more filtering criteria relating to said inputs defining said automated selections (various criteria are used for the filtering of ads [paragraph 78 and Figure 9]) and operating said network platform to apply said filtering criteria to said inputs in identifying said selected ones of said stored media tags (the criteria are used to filter the tags [paragraph 78 and Figure 9]). 
	With respect to claim 71, the Fitzpatrick and Maharajh references teach all of the limitations of claim 69 as described above. Additionally, the Fitzpatrick reference  teaches that said network platform further comprises a directory tool for organizing ones of said stored media tags associated with said membership account (the system enables a user to input tags associated with their account by specifying interests [paragraphs 58 and 71]). 
With respect to claim 72, the Fitzpatrick and Maharajh references teach all of the limitations of claim 69 as described above. Additionally, the Maharajh reference teachs forwarding a weblink associated with one of said stored media tags from said 
With respect to claim 73, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Fitzpatrick reference teaches that said defined item of media content comprises an asset delivered to said user via a broadcast network (media content includes television broadcasts, newspapers, magazines, billboards, websites, and other print material [paragraph 60]), wherein said method further comprises: determining said asset comprising said defined item of media content is to be delivered at least to said user based on matching information regarding said user and said asset (items matching a user’s profile is determined for delivery [paragraphs 55, 78, and 79]), wherein said information regarding said user comprises said third-party information from said third-party database (data is accessed from a third party server [Figure 2 and paragraphs 55, 78, and 79]).
	With respect to claim 74, the Fitzpatrick and Maharajh references teach all of the limitations of claim 50 as described above. In addition, the Maharajh reference teaches receiving consumer behavior information regarding purchasing decisions made by said user from said third-party database after providing said response (data includes purchasing decisions made by the user [paragraphs 126 and 250]).
	With respect to claim 75, the Fitzpatrick and Maharajh references teach all of the limitations of claim 74 as described above. In addition, the Fitzpatrick reference teaches correlating said response and said consumer behavior information for said user to provide effectiveness information regarding said response (the system utilizes past 
	With respect to claim 76, the limitations of claim 76 are merely the network platform embodiment of claim 50 and claim 76 recites no further significant limitations therein. Therefore, the limitations of claim 76 are rejected in the analysis of claim 50 and claim 76 is likewise rejected on that basis.

Claim 64 with an earliest effective filing date of 7/26/10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzpatrick et al. (U.S. Publication No. 2008/0201321 published on 8/21/08 as filed on IDS) in view of Maharajh et al. (U.S. Publication No. 2008/0195664 published on 8/14/08 as cited on IDS) and further in view of Moss et al. (U.S. Publication No. 2005/0160014 published on 6/21/05 as filed on IDS).
	With respect to claim 64, the Fitzpatrick and Maharajh references teach all of the limitations of claim 63 as described above. They do not explicitly recite that said landing website comprises a nested search widget configured to link pages within said landing website to said network platform. The Moss reference teaches that said landing website comprises a nested search widget configured to link pages within said landing website to said network platform (websites contain an embeddable search widget for the service [paragraph 192]). It would have been obvious to one or ordinary skill in the art at the time the invention was filed to modify the system of Fitzpatrick and Maharajh with the search widget of Moss. Such a modification would have increased the . 

	Response to Arguments
Applicant's arguments filed 10/16/20 on pages 7-8 have been fully considered but they are not persuasive. Applicant argues that Fitzpatrick and Maharajh references do not teach the amended limitations of the independent claims or accessing third-party information including credit card or credit agency information based on consumer behavoir. The Examiner respectfully disagrees. As described above in the rejection of the claims, the Maharajh reference teaches third-party information comprising credit card information (credit card data can be pulled for delivering content [paragraphs 266 and 305]) and the third-party information being based on consumer behavior of said user independent of interaction of said user with said network platform (content is suggested based on third party data including purchase history [paragraph 250]). The Fitzpatrick reference teaches the amended limitations as described above in the rejection of the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/Primary Examiner, Art Unit 2153